Order, Supreme Court, New York County (Judith J. Gische, J.), entered October 4, 2011, which granted plaintiffs motion to renew and reargue prior motions for summary judgment, *544unanimously reversed, on the law, without costs, and the motion to renew and reargue denied.
Although plaintiffs motion for reargument was untimely, the court had discretion to reconsider its prior order (see Kleinser v Astarita, 61 AD3d 597, 598 [1st Dept 2009]). In any event, the motion should have been denied because plaintiff sought to improperly advance new theories that had not been set forth on the initial motion (see DeSoignies v Cornasesk House Tenants’ Corp., 21 AD3d 715, 718 [1st Dept 2005]). The motion to renew also should have been denied, given the absence of any justification for not submitting the purportedly new evidence on the initial motion (see James v 1620 Westchester Ave., LLC, 105 AD3d 1, 7 [1st Dept 2013]). Further, the circumstances did not warrant renewal in the interest of justice (cf. Garner v Latimer, 306 AD2d 209, 210 [1st Dept 2003]). Concur — Andrias, J.E, Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ. [Prior Case History: 2011 NY Slip Op 32854(U).]